Case 1:18-cv-06681-NRB Document 37 Filed 08/02/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DAVID CHASMAN and HAIM SETH
CHASMAN,
No. 18-cv-6681 (NRB)
Plaintiffs,

-against- DECLARATION OF
ANDREA LUC WORNIK WEISS
JPMORGAN CHASE BANK, N.A.
CHASE BANK, AND RELATED
SUBSIDIARIES, successor by merger of
FIRST NATIONAL BANK OF CHICAGO,

Defendants.

 

ANDREA LIKWORNIK WEISS, pursuant to 28 U.S.C. § 1746, hereby declares as
follows:

1. I am a partner in Becker, Glynn, Muffly, Chassin & Hosinski LLP, attorneys for
defendant JPMorgan Chase Bank, N.A. (“Chase”), I make this declaration to submit to the Court
documents relevant to Chase’s motion for judgment on the original pleadings, and to Chase’s
opposition to the motion of plaintiffs David and Haim Seth Chasman (together, “Plaintiffs’”) for
leave to file a proposed amended complaint. All of the documents annexed hereto are publicly
available filings.

2. Annexed as Exhibit 1 is a copy of Plaintiffs’ summons and complaint in this
action, having originally been filed in New York State Supreme Court on March 12, 2018 and
made applicable to this action by Chase’s Notice of Removal dated July 25, 2018.

3. Annexed as Exhibit 2 is a copy of Chase’s answer in this action, filed on August

1, 2018.
Case 1:18-cv-06681-NRB Document 37 Filed 08/02/19 Page 2 of 2

4, Annexed as Exhibit 3 is a copy of the amended summons and complaint that
Plaintiffs filed on March 2, 2017 in a separate, prior action before this Court entitled Chasman, et
al. v. JPMorgan Chase Bank, N.A., et al., No. 17-cv-1210 (NRB).

Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is

true and correct. Executed in New York, New York on August 2, 2019.

ANDREA LIKWORNIK WEISS
